Fourth Court of Appeals
                                   San Antonio, Texas
                                          May 12, 2016

                                       No. 04-15-00698-CR

                                       James GLESSNER,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                 From the 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 13-1379-CR-C
                          The Honorable William Old, Judge Presiding

                                         ORDER
        On May 5, 2016, the court reporter filed a Notification of Late Record stating, in part,
that appellant is not entitled to appeal without paying the fee, and the appellant has failed to pay
the fee or make arrangements to pay the fee for preparing such record. On May 10, 2016,
appellant filed a response stating that he is indigent and entitled to appeal without paying the
reporter’s fee. Accordingly, it is ORDERED that the reporter’s record must be filed in this
Court no later than thirty (30) days from the date of this order at no cost to appellant. The clerk
of this Court is instructed to send a copy of this order to the court reporter.



                                                      _________________________________
                                                      Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of May, 2016.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court